Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 6 objected to because of the following informalities:  the “RH” should be written as “heavy rare-earth element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The statement “R is at least one rare-earth element which always includes Nd and Pr” is confuse since Nr and Pr are REM, therefore, “R always includes Nd and Pr” means R includes at least two REMs, which is contrary to the claimed language. Proper amendment is necessary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seto Toru et al (JP 2014130888 A listed in IDS filed on 2/11/2019, with on-line English translation, thereafter JP’888) in view of Kanada et al (WO 2015/020182 A1, corresponding to US 10,388,441 B2, thereafter US’441).
Regarding claims 1, 3-5, and 7-8, JP’888 teaches a sintered R-T-B based magnet comprising a main phase crystal grain and a grain boundary phase (Abstract, claims and Fig.1-5 of JP’888). The comparison of the composition ranges between the alloy composition of example #5-4 in table 13 of JP’888 and those of the instant claims is listed in the following table. All of 
Element
From instant Claim 1 (in mass.%)
From #5-4 of table 13 of JP’888 (in mass%)
Within range
(in mass%)
R: at least one of REM including Nd and Pr
27.5-35.0
Nd: 30.3
Pr: 0.1
Dy: 0.5
30.9
B
0.80-1.05
0.93
0.93
Ga
0.05-1.0
0.10
0.10
M: at least one of Cu, Al, Nb, and Zr
0-2
Cu: 0.05
Al: 0.08
Cu: 0.09
Al: 0.08
T: Fe, or Fe and Co
Balance + impurities
Fe: Balance + Co: 0.90
Fe: Balance +  Co: 0.90

From instant claim 3


[T]/55.85
And 14[B]/10.8
[T]/55.85
> 14[B]/10.8
[T]/55.85 = 1.207 >
14[B]/10.8 = 1.206
meet

From instant claim 4


Heavy REM: at least one of Dy and Tb
1 or less
0.5
0.5

From instant claim 8


B
0.80-0.95
0.93
0.93

From instant claim 5
From #5-2 of table 13 of JP’888 (in mass%)

Heavy REM: at least one of Dy and Tb
0.05-0.30
0.3
0.3


2T14B compound and US’441 teaches a grain boundary phase which is at grain boundaries of the main phase (Col.4, lns.41-44 and Fig.1 of US’441). US’441 teaches providing a Pr-Ga alloy as diffusion source (Col.6, lns.10-12, Col.7, ln.54 to Col.8, ln.5, and Col.11, lns.4-22 of US’441) since US’441 teaches a eutectic alloy R-M, where R is a light rare earth metal, specifically Nd, Pr, or a combination thereof, and where M is Ga, to effectively supply the diffusion elements to the sintered body in a diffusion process step. US’441 teaches the Pr-Ga alloy to be in contact with at least a portion of a surface of the sintered R-T-B based magnet work as solid diffusion material (Col.10, lns.53-62 of US’441) and performing a two steps heat treatment: (par.Col.10, ln.14 to Col.11, ln.3, and Example 6 of US’441), which is the similar diffusion process as disclosed in the instant application (par.[0078]-[0086] of the instant US-PG-Pub 2019/0185971 A1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Pr-Ga alloy diffusion treatment 
Regarding claim 2, Since JP’888 in view of US’441 teaches the same R-T-B based alloy manufactured by the same Pr-Ga surface diffusion treatment under the similar two steps heat treatment, the claimed Ga distribution of gradually decreasing possess at least a size of 200m from the magnet surface toward a magnet interior exists would be highly expected. MPEP 2112 01 and 2145 II.
Regarding claim 6, JP’888 teaches applying heavy REM (Dy or Tb) diffusion treatment from the surface of the magnet (claims, par.[0005], [0012], [0052], and examples of JP’888), which is the same surface diffusion treatment as disclosed in the instant invention. (par.[0073]-[0074] of the instant US-PG-Pub 2019/0185971 A1). Since JP’888 in view of US’441 teaches the same R-T-B based alloy manufactured by the same heavy REM  surface diffusion treatment, the claimed RH distribution would 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-9 of copending application No. 16/336,130 (US-PG-pub 2019/0214191 A1).  

This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-8 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-9 of copending application No. 15/548,466 (US-PG-pub 2018/0240590 A1).  
Regarding claims 1-8, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-9 of copending application No. 15/548,466 (US-PG-pub 2018/0240590 A1) teaches all of the same R-B-T magnet composition and equation as recited in the instant claims, and 
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734